           Case 5:21-cv-00457-R Document 5 Filed 05/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF OKLAHOMA



(1)   RUBY JONES,

                    Plaintiff,

v.                                                Case No.: 5:21-cv-00457-R

(1)   CITY OF OKLAHOMA CITY, a
      municipal corporation, et al.,

                    Defendants.



                                 ENTRY OF APPEARANCE


      To the Clerk of this court and all parties of record:

      Enter my appearance as counsel in this case for the Plaintiff, RUBY JONES.

      I certify that I am admitted to practice in this court and am registered to file

documents electronically with this court.


                                            Respectfully submitted,


                                            s/ Kymberli J. M. Heckenkemper
                                            Kymberli J. M. Heckenkemper, OBA # 33524
                                            SOLOMON SIMMONS LAW, PLLC
                                            601 S. Boulder Ave., Ste. 600
                                            Tulsa, OK 74119
                                            Phone: (918) 551-8999
                                            Fax: (918) 582-6106
                                            Email: kheckenkemper@solomonsimmons.com



                                              1
           Case 5:21-cv-00457-R Document 5 Filed 05/25/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of May, 2021, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

Richard Mann
Thomas L. Tucker
J. Spencer Bryan
Steven J. Terrill
M. Kevin McIlwain
Damario Solomon-Simmons


                                          s/Kymberli J. M. Heckenkemper




                                             2
